UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10−Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: September 30, 2011 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-23806 YAYI INTERNATIONAL INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 87-0046720 (State or other jurisdiction of (I.R.S. Empl. Ident. No.) incorporation or organization) No. 9 Xingguang Road, Northern Industrial Park of Zhongbei Town, Xiqing District, Tianjin 300384, China (Address of principal executive offices, Zip Code) (86) 22-27984033 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes No X The number of shares outstanding of each of the issuer’s classes of common equity, as of November 10, 2011 is as follows: Class of Securities Shares Outstanding Common Stock, $0.001 par value TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Page Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 27 Item 3. Quantitative and Qualitative Disclosures About Market Risk 37 Item 4. Controls and Procedures 37 PART II – OTHER INFORMATION Item 1. Legal Proceedings 39 Item 1A. Risk Factors 39 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 39 Item 3. Defaults Upon Senior Securities 39 Item 4. [Removed and Reserved] 39 Item 5. Other Information 39 Item 6. Exhibits 39 1 PART I FINANCIAL INFORMATION ITEM I. FINANCIAL STATEMENTS. YAYI INTERNATIONAL INC. AND SUBSIDIARIES FOR THE THREE AND SIX MONTHS ENDED SEPTEMBER 30, 2 INDEX TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Page Condensed Consolidated Balance Sheets (Unaudited) 3 Condensed Consolidated Statements of Operations and Comprehensive Loss(Unaudited) 4 Condensed Consolidated Statement of Stockholders’ Equity (Unaudited) 5 Condensed Consolidated Statements of Cash Flows (Unaudited) 6 Notes to Condensed Consolidated Financial Statements (Unaudited) 7 2 YAYI INTERNATIONAL INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS September 30 March 31 (unaudited) (audited) ASSETS Current assets: Cash and cash equivalents $ $ Restricted cash Accounts receivable, net of allowances of $92,354 and $72,036 Other receivable, net of allowances of $40,512 and $43,230 Inventories Prepaid expenses Land use rights - current portion Advances Deferred tax asset - Deferred financing cost Total current assets Property, plant and equipment, net Livestock, net Goodwill Land use rights Depositson property, plant and equipment Deferred tax asset Deferred financing cost Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Short term loans $ $ Accounts payable Other payable, bills payable and accrued expenses Advance from customers Income and other tax payable Registration penalties and make good provision– current portion - Long term loans - current portion - Total current liabilities Long-term liabilities: Due to shareholders Derivative liabilities Convertible notes, net of discount of $3,325,695 and $3,858,839 Registration penalties and make good provision - Total liabilities Commitments and contingencies (Note 18) - - PREFERRED STOCK, par value $0.001, 10,000,000 shares authorized, Series A 10% non-cumulative redeemable convertible preferred stock, redemption $9.80 per share plus internal rate of return of 25% from date of issuance to date of redemption, 1,530,612 shares issued and outstanding STOCKHOLDERS' EQUITY Common stock, par value $0.001, 100,000,000 shares authorized, 26,454,558 shares issued and outstanding, respectively Additional paid-in capital Statutory surplus reserve fund Retained earning Accumulated other comprehensive income Total stockholders’ equity Total liabilities and stockholders' equity $ $ See accompanying notes to these condensed consolidated financial statements 3 YAYI INTERNATIONAL INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (UNAUDITED) Three months ended Six months ended September 30, September 30, Net sales $ Cost of goods sold Gross profit Operating expenses: Sales and marketing expenses General and administrative expenses Total operating expenses Income (loss) from operations ) ) Other income (expenses): Interest income Interest expenses ) Amortization of deferred debt issuance cost - ) - ) Amortization of deferred financing costs and debt discount ) - ) - Change in fair value of derivative liabilities ) ) Expense on make good provision - - Registration penalties - - ) - Other (expenses) income ) ) ) Income (loss) before income tax ) ) Income tax (expense)/benefits ) ) ) Net income (loss) ) ) Accretion of preferred stock ) - ) - Net loss attributable to common stockholders ) Other comprehensive income Foreign currency translation adjustment Comprehensive loss attributable to common stockholders $ ) $ ) $ ) $ ) Loss per share of common stock - Basic $ ) $ ) $ ) $ ) - Diluted $ ) $ ) $ ) $ ) Weighted average shares of common stock outstanding - Basic - Diluted See accompanying notes to these condensed consolidated financial statements 4 YAYI INTERNATIONAL INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY (UNAUDITED) Common stock Additional Statuory Surplus Accumulated Other Total Number of shares Amount paid-in capital Reserve Fund Retained Earnings Comprehensive Income Stockholders' Equity Balance at March 31, 2011 $ Employee stock-based compensation - Net income for the period ended September 30, 2011 - Accretion of preferred stock - ) - ) Foreign currency translation - Balance at September 30, 2011 $ See accompanying notes to these condensed consolidated financial statements 5 YAYI INTERNATIONAL INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Six Months Ended September 30, Cash flow from operating activities Net income (loss) $ $ ) Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation and amortization of livestock Amortization of land use rights Amortization of deferred financing costs Allowance of bad debts Employee stock-based compensation Sales return allowance - ) Change in fair value of derivative liabilities ) Accretion of debt discount (Increase) decrease in operating assets: Restricted cash - ) Accounts receivable ) ) Other receivable ) ) Inventories ) Prepaid expenses Advances Deferred tax asset and current assets ) Increase (decrease) in operating liability: Accounts payable Advance from customers ) ) Income and other tax payable Other payable, bills payable and accrued expenses ) Registration penalties and make good provision payable - Net cash provided by (used in) operating activities ) Cash flows from investing activities Purchase of property, plant and equipment ) ) Deposit for construction of factory and warehouse ) - Deposit for purchase of machinery and equipment ) ) Proceeds from sale of livestock Net cash used in investing activities ) ) Cash flows from financing activities Proceeds from short term loans Repayment of short term loans ) ) Repayment of long term loans - ) Net proceeds from issuance of Series A preferred stock - Change in restricted cash ) Due (from) to shareholders - ) Net cash provided by financing activities Effect of exchange rate changes in cash Net increase (decrease) in cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosure of cash flow information Cash paid during the period Interest paid $ $ Income tax paid $ $ 　 Supplemental disclosure of non-cash financing and investing activities: Accretion of preferred stock $ $
